CRIPPEN, Judge,
dissenting.
I respectfully dissent. The Department of Human Services has employed an erroneous rule of law and its resulting decision should be reversed.
Under medical assistance statutes, gifts of a prospective recipient, reducing the person’s available resources, are presumed to have been aimed at creating eligibility for benefits. Minn.Stat. § 256B.17, subd. 2 (1986). The condition for application of this presumption is the occurrence of a transfer “for less than fair market value.” Id. subd. 1.
Thus, the critical question here is whether Florence Wulke transferred $24,617.24, or any part of that sum, for less than fair value.
The department referee found that William Wulke actually incurred expenses and loss of wages in the amount of $25,234.04:
[Appellant] for many years has lived in California. He is a project manager for *906a construction company. The circumstances of Mrs. Wulke and Charlotte deteriorated (health, condition of the house, living arrangements) and [appellant] took responsibility to do something about it. [Appellant] made a number of trips here around the problems that were presented, getting benefits and care for Charlotte, arranging for housekeepers, applying for Medical Assistance, placing mother and Charlotte in nursing homes, cleaning-out the house and ultimately getting the house sold. These trips were made from 4/81-8/85 and varied in length. The longest duration here was about seven weeks (11/28/82-1/16/88).
Each of the trips was described in testimony, and expense for each of the trips has been documented. The time, expense and care that. [appellant] has shown are all considerable. [Appellant] claims total expenses and wage loss in the amount of $25,284.04 and the Referee finds that [appellant] has supported that amount by evidence.
The county agency challenged the legitimacy of some expenses incurred by William Wulke, but the referee resolved these factual questions in Wulke’s favor.
In spite of the finding on Wulke’s contribution, the referee concluded that there had been a transfer to raise the presumption of seeking eligibility, and that the presumption was not overcome. This conclusion was premised on the erroneous opinion that a transfer for consideration was nevertheless for less than fair value. This construction of the law conflicts with reason and with a prior decision of this court.
Prior to 1981, the statutory presumption of seeking medical assistance was applicable to transfers made “without receiving a reasonable consideration therefor.” Minn. Stat. § 256B.17 (1980). 1981 amendments to the section used the phrase “for less than fair market value” to substitute for the prior language. Minn.Stat. § 256B.17, subd. 1 (Supp.1981). It has been determined previously that the amended statute still poses the issue whether there has been a transfer for “less than adequate consideration.” Herman v. Ramsey County Community Human Services Department, 373 N.W.2d 345, 348 (Minn.Ct.App.1985). This holding demonstrates the inescapable meaning of language on a transfer for less than value.
Because of the 1981 amendment, the referee concluded that the issue of consideration was removed from these cases. That conclusion is erroneous. The conclusion leads to a denial of benefits that is not permitted by statute. It also produces the incongruous result of approving disbursement of $9,889.25 to a nursing service and denying any payment to William Wulke for expenses incurred in furnishing equally necessary services.
The department’s analysis produces a result that approves an earlier decision of the county agency. The county decision purports to recognize only those contributions to Florence Wulke that directly related to sale of her home. This analysis is also unsupported in the law, and it makes even more remarkable the recognition that a nursing service should be paid $9900, although William Wulke is to be paid nothing at all.
It is certainly true that cases of this kind involve serious factual issues of whether a relative's expenses have been incurred as claimed, whether they were necessary, and whether they represent consideration separate from family favors and assistance that is fairly chargeable to the relatives of a prospective recipient. Here, however, these issues are not before us, because of the referee’s findings on consideration furnished. In light of these findings, the law compels us to reverse the referee’s conclusion to the extent of $25,234.04 transferred to William Wulke.